Name: Commission Regulation (EEC) No 2956/91 of 8 October 1991 amending Regulation (EEC) No 598/86 as regards the indicative ceiling for imports into Spain of common wheat of breadmaking quality for the 1991/92 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 10 . 91 Official Journal of the European Communities No L 281 / 13 COMMISSION REGULATION (EEC) No 2956/91 of 8 October 1991 amending Regulation (EEC) No 598/86 as regards the indicative ceiling for imports into Spain of common wheat of breadmaking quality for the 1991/92 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, with a view to ensuring that the greatest number of operators are provided with minimum supplies to satisfy their requirements, the maximum quantity in respect of which each operator may submit tenders by period of application should be limited ; Whereas the fixing of an indicative ceiling by marketing year makes it unsuitable to limit the term of validity of licences to 31 December ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as amended by Commission Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 598/86 of 28 February 1986 on the application of the supplementary trade mechanism to imports into Spain of common wheat of breadmaking quality from the Community as consti ­ tuted at 31 December 1985 (3), as last amended by Regula ­ tion (EEC) No 2012/91 (4), fixes the indicative ceiling for imports of common wheat of breadmaking quality into Spain for 1991 ; Whereas, in accordance with Article 6 (2) of Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplemen ­ tary trade mechanism (STM) (*), as last amended by Regu ­ lation (EEC) No 3296/88, the Commission was notified by 15 July 1991 of applications for STM licences for imports into Spain of common wheat of breadmaking quality covering quantities far exceeding the abovemen ­ tioned indicative ceiling ; whereas special measures were adopted in Commission Regulation (EEC) No 2116/91 of 18 July 1991 concerning applications for STM licences for cereals submitted on 15 July 1991 for imports of common wheat into Spain (6) ; Whereas, in view on the one hand of production figures for 1991 and foreseeable consumption of breadmaking common wheat in Spain and on the other hand of the desirable rate of growth of trade, the indicative ceiling provided for in Article 83 of the Act of Accession should be fixed at 650 000 tonnes for a period covering the 1991 /92 marketing year ; Article 1 Regulation (EEC) No 598/86 is hereby amended as follows : 1 . In the third indent of Article 2 ( 1 ), ' 10 000 tonnes' is replaced by '3 000 tonnes'. 2. The last sentence of Article 3 ( 1 ) is deleted. 3 . Article 4 is replaced by the following : 'Article 4 The indicative ceiling for imports of common wheat of breadmaking quality shall be 650 000 tonnes for the ' 1991 /92 marketing year.' Article 2 Article 1 (2) of Regulation (EEC) No 2116/91 is hereby deleted. Article J ( ¢) OJ No L 55, 1 . 3 . 1986, p . 106. (2) OJ No L 293, 27. 10 . 1988 , p. 7 . O OJ No L 58, 1 . 3. 1986, p. 16. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to licence applications submitted from its date of entry into force. (&lt;) OJ No L 185, 11 . 7. 1991 , p . 6. 0 OJ No L 57, 1 . 3 . 1986, p . 1 . 6) OJ No L 196, 19 . 7. 1991 , p . 11 . No L 281 /14 Official Journal of the European Communities 9 . 10 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission